Maine Power Connection Project Fact Sheet Summary: Maine Public Service Company (MPS) and Central Maine Power Company (CMP) are jointly evaluating the feasibility of developing the Maine Power Connection, an electric transmission project that would link the MPS service area directly to Maine’s electric grid.Presently, MPS is connected to Maine indirectly through transmission lines that cross into New Brunswick before tying into the international grid that links Maine and New Brunswick.The MPS system is separated by a 25-mile gap between the MPS lines in Houlton and the MEPCO transmission line to southern and central Maine that passes through Haynesville. The Maine Power Connection project is divided into three phases.The first phase of the project evaluated a transmission interconnection capable of handling current customer load and existing generation in the MPS service territory.Phase one included route analysis from Houlton to Haynesville, also known as the “Bridal Path.”The second phase is studying an interconnection capable of handling up to 800 MW of new wind generation in the MPS service area.The second phase of this project extends interconnection points from Limestone to CMP’s transmission system, most likely near Detroit.Finally, CMP and MPS will evaluate the feasibility of a third 345 kV interconnection from northern Maine to eastern
